UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-6200



LOU ELLEN SUMMERS,

                                             Plaintiff - Appellant,

          versus

JEFF STURGILL; DON E. EARLS; WISE COUNTY SHER-
IFF'S DEPARTMENT; M. E. MUIR, Deputy Sheriff
of Wise County,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Big Stone Gap.     James C. Turk, District
Judge. (CA-95-137-B)

Submitted:   April 15, 1996                   Decided:   May 3, 1996

Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.

Affirmed by unpublished per curiam opinion.


Lou Ellen Summers, Appellant Pro Se. Jeff Sturgill, Wise, Vir-
ginia; Don E. Earls, Norton, Virginia; James Rutledge Henderson,
IV, HENDERSON & DE COURCY, P.C., Tazewell, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on her 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Summers v. Sturgill, No. CA-95-137-B (W.D. Va. Jan. 22,
1996). Additionally, we deny the Appellees' motions to dismiss. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                          AFFIRMED




                                2